Case 3:15-cr-00155-RNC Document 585-13 Filed 12/03/20 Page 1 of 4




                        EXHIBIT G
       Case 3:15-cr-00155-RNC Document 585-13 Filed 12/03/20 Page 2 of 4


                                                                           Page 1
 1

 2   UNITED STATES DISTRICT COURT
 3   SOUTHERN DISTRICT OF NEW YORK
 4   ------------------------------x
 5   SECURITIES AND EXCHANGE
 6   COMMISSION,
 7                      Plaintiff,
 8

 9                v.                      1:15 Cv 07045 RMB-RWL
10

11   ROSS B. SHAPIRO, MICHAEL A.
12   GRAMINS and TYLER G. PETERS,
13                      Defendants.
14   ------------------------------x
15

16                     DEPOSITION OF GARY LITT
17                       New York, New York
18                             June 11, 2019
19

20

21   Reported by:
22   MARY F. BOWMAN, RPR, CRR
23   JOB NO. 159539
24

25


                        TSG Reporting - Worldwide   877-702-9580
     Case 3:15-cr-00155-RNC Document 585-13 Filed 12/03/20 Page 3 of 4


                                                                     Page 211
 1                                G. Litt
 2   trade and it says, "Reaction, not pleased.
 3   Info provided was wrong.                Purchase price
 4   would have been lower if he knew the
 5   truth."
 6                Does that -- again, sound
 7   consistent with what you said during the
 8   course of the interview?
 9       A.       So I don't remember the specifics
10   of the interview, but I would say that upon
11   learning that we were lied to, we were not
12   pleased.     I would -- I would say that was
13   probably my reaction at the time.
14       Q.       Just focusing on the trade we are
15   talking about today between Nomura and
16   Soros, if it is the case that Soros ended
17   up paying 1.75 above the purchase price
18   meaning you paid an additional -- my math
19   is poor -- but 50 odd ticks in total, is
20   that -- that's more than you paid in excess
21   on this Litvak trade, correct?
22       A.       Yeah, that's right.
23       Q.       Are you also not pleased to have
24   paid a higher price than you potentially
25   could have paid if you knew the truth about

                      TSG Reporting - Worldwide   877-702-9580
     Case 3:15-cr-00155-RNC Document 585-13 Filed 12/03/20 Page 4 of 4


                                                                         Page 212
 1                                G. Litt
 2   either the ownership or the purchase price?
 3                MR. JAFFE:          Objection.
 4                MR. SKARLOFF:             Objection.
 5       A.       So I would say that in regards to
 6   the piece about knowing sort of who owned
 7   the bond, sort of like we described
 8   earlier, I don't know if it would have
 9   changed the purchase price or not.                          And I
10   don't know necessarily if it would have
11   changed the negotiation or not.
12                As far as the other piece of
13   information, as we discussed earlier, if I
14   would have known what their purchase price
15   was, Nomura's purchase price, we would
16   have, in an effort to get best execution,
17   which we have to do as fiduciaries, I would
18   have tried to bid lower than maybe we did.
19   But I don't necessarily know if the outcome
20   would have been different.
21       Q.       Because you can't -- it is not
22   information that you had so you can't know
23   that the outcome would have been different?
24       A.       Exactly, that's right.
25       Q.       Just looking at this, if you go a

                      TSG Reporting - Worldwide   877-702-9580
